Citation Nr: 9903445	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased (compensable) 
evaluation was denied for warts.  Pursuant to a May 1997 
rating action, an increased evaluation of 10 percent 
disabling was granted for skin tags, previously claimed as 
warts.  

In a decision dated October 21, 1997, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent 
disabling for a skin disorder.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals (hereinafter "the Court").  In September 1998, the 
Court vacated the Board's October 1997 decision, and a Joint 
Motion for Remand was granted.  This case was thereafter 
returned to the Board for further evidentiary development, 
readjudication and disposition in accordance with the terms 
of the joint motion. 


REMAND

The veteran has contended that an evaluation in excess of 10 
percent disabling is warranted for his service-connected skin 
disorder.  He has claimed that the skin lesions on his chest, 
thighs, and upper arms cause him great pain and that these 
lesions are irritated by his clothing.  He has also stated 
that the lesions interfere with employment as they become 
inflamed and are painful on movement.  

In light of the joint motion, the veteran's claim must be 
remanded for a new VA skin disorders examination, to include 
consideration of symptomatology such as scarring, tenderness 
of lesions, and the veteran's complaints of pain.  In 
addition, the examiner will be asked to evaluate the 
veteran's skin disorder in light of specific rating criteria, 
as found in 38 C.F.R. § 4.118 (1998).  On remand, additional 
treatment records will be sought and the veteran will be 
provided with another opportunity to present argument and 
evidence in support of his claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
asked to provide information regarding 
the dates and location of any recent 
medical records, from either VA or 
private sources, which pertain to 
treatment for his service-connected skin 
disorder. Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities and request copies of the 
veteran's medical records, apart from 
those records which have already been 
associated with the claims folder.  In 
particular, the RO should request the 
veteran's recent records from the 
Gainesville, Florida VA facility, where 
he has been treated for his skin disorder 
in the past.  Any records obtained 
through these channels should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a complete examination by a VA 
specialist in skin disorders, to include 
all special tests and studies as 
indicated.  All objective findings should 
be noted in detail, and the examiner 
should be asked to provide an opinion as 
to the nature and severity of all 
currently manifested skin disorders along 
with a full description of the 
symptomatology associated therewith.  The 
examination report should include 
descriptions of any scarring, 
discoloration, or disfigurement (along 
with the associated degree of severity), 
with specific discussion of the nature 
and degree of any pain and tenderness of 
lesions which is associated each 
disorder, either as confirmed by 
objective findings or as subjectively 
described by the veteran.  The 
examination must be conducted in 
accordance with the VA Physician's Guide 
for Disability Evaluation Examinations, 
which provides that skin disorders or 
scarring should be described by the 
examiner using specific objective 
characteristics, such as color, size, 
shape, configuration, and distribution.  

Furthermore, the report should 
specifically indicate whether any skin 
disorders are manifested by extensive 
lesions, exudation or itching constant, 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations.  The examiner should also 
provide an opinion as to whether any skin 
disorders on exposed surfaces are 
productive of marked disfigurement or if 
the manifestations are exceptionally 
repugnant.  

The examiner should also indicate the 
extent of any disfiguring scarring of the 
head, face, or neck which may be 
associated with the veteran's skin 
disorder, whether it be slight; moderate, 
disfiguring; severe, especially if 
producing a marked and unsightly 
deformity of eyelids, lips, or auricles; 
or complete or exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral 
disfigurement.  Current color 
photographs, specifically limited to 
exposed surfaces, should be made of all 
of the scarring or active pathology 
associated with any skin disorders which 
are found, and these photographs should 
be associated with the claims folder.  

The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of the claims folder and 
this Remand should be provided to the 
examiner.  The examiner should also be 
provided with a copy of the rating 
criteria found in 38 C.F.R. § 4.118, 
which pertains to disability evaluations 
for skin disorders, so that the 
examination may be conducted in light of 
the appropriate rating criteria.  
Complete rationales, along with reasons 
and bases, should be expressed for any 
opinions given or conclusions reached.

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim 
based on all the evidence which is now of 
record, in order to determine whether the 
claim for an increased evaluation may now 
be allowed.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate. 

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 6 -


